ACCEPTED
                                                                                       04-16-00286-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                 10/11/2016 4:06:35 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                               No: 04-16-00286-CV

                                                                      FILED IN
                                                               4th COURT OF APPEALS
                      IN THE COURT OF APPEALS FOR               SAN ANTONIO, TEXAS
                     THE FOURTH DISTRICT OF TEXAS              10/11/2016 4:06:35 PM
                         SITTING AT SAN ANTONIO                    KEITH E. HOTTLE
                                                                        Clerk



MARGARET LANDEN SAKS and PHILIP M. ROSS,
   Appellants,

V.
MARCUS P. ROGERS, A. CHRIS
HEINRICHS, J. BARRETT SHIPP and
HEINRICHS & DE GENNARO, P.C.,
    Appellees.


                                 On Appeal from
                   Probate Court No. One, Bexar County, Texas
                        Honorable Kelly Cross, presiding
                     Trial Court Cause No. 2011-PC-3466-B


                       CERTIFICATE OF CONFERENCE



TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

     COMES NOW, MARGARET LANDEN SAKS (“Landen”) and the

undersigned counsel, (“Appellants”), by and through undersigned counsel, and file

this certificate of conference, and in support thereof would show:


                                         1
      On or about October 10, 2016, the attorneys for the parties conferred

regarding Appellants’ motion for leave to file their amended docketing statement

and supplement to Appellants’ brief. There was no objection to Appellants’

motion for leave to file their amended docketing statement and supplement to

Appellants’ brief.


                                     Respectfully submitted,

                                   Philip M. Ross
                                   SBN 17304200
                                   1006 Holbrook Road
                                   San Antonio, Texas 78218
                                   Phone: 210/326-2100
                                   Email: ross_law@hotmail.com
                               By: /s/ Philip M. Ross
                                   Philip M. Ross
                                   Attorney for Margaret Landen Saks



                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with attorneys Michael B. Johnson and
Royal B. Lea, III, attorneys for the Defendants by email by agreement on October
10, 2016, and there was on objection to Appellants’ motion for leave to file their
amended docketing statement and supplement to Appellants’ brief.

                                     /s/ Philip M. Ross
                                     Philip M. Ross




                                        2
                         CERTIFICATE OF SERVICE

      I hereby certify that this document was served on attorneys Michael B.
Johnson, Mark Nawfal and Royal B. Lea, III, attorneys for the Defendants by
email by agreement on October 11, 2016.

                                     /s/ Philip M. Ross
                                     Philip M. Ross




                                        3